At the January term, 1923, of the circuit court of Dallas county, the grand jury of said county preferred an indictment against this appellant, charging him with the offense of murder in the first degree; the charge being that he unlawfully and with malice aforethought killed Frank Harris, by striking him with a weapon, a description of which is unknown to the grand jury. He was tried upon this indictment, the jury returning a verdict of guilty of murder in the second degree, and fixing his punishment at imprisonment in the penitentiary for 18 years. Judgment was pronounced and entered accordingly, from which this appeal is taken.
Refused charges 1, 2, and 4 were the affirmative charge for the defendant. They were properly refused, as the testimony was in conflict and presented a jury question. A trial court is without authority to direct a verdict, where there is any evidence tending to make a case against the party who asks the affirmative charge; for the rule is that a charge of this character should never be given, where the testimony is in conflict as to material matters involved in the case. In the instant case there was testimony tending to show ill will and threats by defendant towards and against deceased, and, while no eyewitnesses as to the fatal difficulty were examined, there was testimony tending to show that the injury to deceased which caused his death was inflicted by defendant. By the dying declarations of deceased, which were properly admitted, as the predicate therefor met every requirement, it was shown that the defendant struck the fatal blow.
Furthermore, state witness Gaddy gave testimony to the effect that Harris, the injured party, stated to him in the presence and hearing of the defendant that Richard Steele was the man who struck the fatal blow. This witness also testified that, when defendant was thus accused by the injured party, he said nothing. "Richard Steele didn't say a word, when Frank Harris answered my question and pointed at him. He dropped his head and looked the other way." Testimony of this character is admissible, and the well-settled rule in relation to evidence of this nature is that the statement must be of a character which naturally calls for a reply, and the party to be affected by it must be in a situation in which he would probably respond to it. The statement made by Harris, deceased, in the immediate presence and hearing of defendant, was such as would naturally call for a response from him. But, instead of responding or making denial, the testimony shows that he did not say a word, but dropped his eyes and looked the other way. The evidence shows there was nothing in his situation, condition, or surroundings which made it improbable that he would respond to the direct accusation; he did no do so, and this evidence was therefore *Page 600 
relevant and admissible, and was properly submitted to the jury for consideration.
Charge E, refused to defendant, was abstract, and was properly refused, as there was no testimony in the case, so far as this record shows, which would constitute manslaughter in the first degree, and the court was under no duty to charge as to manslaughter, there being an entire absence of any proof as to manslaughter in either degree.
Given charge A does not state the law. In the absence of proof on the subject, the law indulges no presumption that the character of the accused is either good or bad, and the jury are not authorized to assume that it is the one or the other, and allow the assumption to incline them to a conviction or acquittal. Dryman v. State, 102 Ala. 130, 15 So. 433; Campbell v. State, 18 Ala. App. 219, and cases cited at page 221, 90 So. 43. This charge was requested by defendant and given at his instance, and, while not the law, was favorable and beneficial to defendant; therefore it follows naturally that he cannot complain, nor will error be predicted upon a ruling invoked by defendant in a criminal case, and which is beneficial to him.
The record proper is without error. No reversible error appearing in any rulings of the court, the judgment appealed from is affirmed.
Affirmed.